DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“the sensor is part of a given one of the wheels” as set forth in claim 6.
“the sensor is part of a pin substantially parallel to an axis of rotation of a given one of the wheels” as set forth in claim 9.
“the sensor is disposed in a given one of the drive members of the drive wheel” as set forth in claim 20.
“the wheel comprising a sensor configured to sense an interaction between the wheel and the track” as set forth in claim 22.
“the sensor is disposed in a given one of the drive members of the drive wheel” as set forth in claim 32.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure No new matter should be entered.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

5.	Claims 2, 6, 9, 14-16, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pelletier (US 7,740,094) in view of Katayama (EP 1260429 A2).
	Pelletier discloses a track system for a vehicle 1, the track system comprising: a plurality of wheels 5, 13; and a track 15 disposed around the wheels, the track including material to flex about the wheels (evident from Fig. 1), the track comprising a ground-engaging outer surface at 18 configured to engage a ground and an inner surface (unlabeled, but shown in Fig. 1) opposite to the ground-engaging outer surface (Fig. 1); wherein the track system comprises a sensor 27 configured to sense a load in the track system (lines 23-26 of col. 3; Fig. 2), wherein the sensor is considered to be part of a given one of the wheels because it is located on the wheel’s axle shaft 6 (lines 23-26 of col. 3; Fig. 2), wherein the sensor is part of a pin (axle 6 is considered to be a “pin”) substantially parallel to an axis of rotation of a given one of the wheels (Fig. 2), wherein the sensor is configured to cause issuance of a signal processable by a processing apparatus 26 to perform an action related to controlling the vehicle (i.e., controlling powered adjusting devices 7 as described in lines 23-30 of col. 3), wherein the sensor comprises a wireless transmitter configured to wirelessly transmit the signal (implicit form lines 23-30 of col. 3), wherein the action related to controlling the vehicle is an action controlling the track system (lines 23-30 of col. 3), wherein the load is indicative of loading on the track and the action related to controlling the vehicle is based on the loading on the track (note that it is obvious to one having ordinary 
	Although Pelletier clearly shows its track including material to flex about the wheels in Fig. 2, Pelletier fails to expressly disclose its track including elastomeric material.
	Katayama, however, teaches a track system in which the track 2 includes elastomeric material (“rubber” as described in at least paragraph [0021]).
	It would have been obvious to one having ordinary skill in the art to have modified the track system of Pelletier by forming its track to include elastomeric material, such as taught by Katayama, to provide desired and predictable physical and material properties such as good flexibility and durability.

6.	Claims 22, 24, 26-28, 31 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Statkevich et al. (SU 1446017 A2; hereinafter “Statkevich”) in view of Katayama.
	Regarding claims 22, 24, 26-28, 31, 33 and 34, Statkevich discloses a wheel 6, 7 for a track system for a vehicle, the track system comprising a track 2 configured to be disposed around a plurality of wheels that includes the wheel (Figure), the track including material to flex about the wheels (evident from the Figure), the track comprising a ground-engaging outer surface configured to engage a ground and an inner surface opposite to the ground- engaging outer surface (Figure), the wheel comprising a sensor 14, 15 configured to sense an interaction (rotational speed of sprockets 6, 7 as the sprockets drive the track) between the wheel and the track (See Abstract, page 2 of the machine translation and the Figure), wherein the wheel is a 6, 7 configured to drive the track (Abstract), wherein the sensor is configured to cause issuance of a signal processable by a processing apparatus to perform an action related to controlling the vehicle (See Abstract, page 2 of the machine translation and the Figure), wherein the sensor comprises a wireless transmitter configured to wirelessly transmit the signal (See page 3 of the machine translation which discusses the use of an electromagnet for wirelessly transmitting the signal), wherein the action related to controlling the vehicle is an action controlling the track system (forced lifting or forced lowering of the guide wheels as described on page 2 of the machine translation), wherein the interaction is indicative of loading on the track and the action related to controlling the vehicle is based on the loading on the track inasmuch as rotational speed of the sprockets are directly affected by the loading on the track, wherein: the sensor is a first sensor 14; and the wheel comprises a second sensor 15, and a track system comprises the wheel (Figure).
	Regarding claim 35, Statkevich discloses a track system for a vehicle, the track system comprising: a plurality of wheels 6, 7; and a track 2 disposed around the wheels (Figure), the track including material to flex about the wheels (evident from the Figure), the track comprising a ground-engaging outer surface configured to engage a ground and an inner surface opposite to the ground-engaging outer surface (Figure); wherein the track system comprises a sensor 14, 15 configured to sense a physical characteristic (rotational speed of sprockets 6, 7 as the sprockets drive the track) dependent on contact between the track and the wheels (See Abstract, page 2 of the machine translation and the Figure).  
	Although Statkevich clearly shows its track 2 including material to flex about the wheels in the Figure, Statkevich fails to expressly disclose its track including elastomeric material.
2 includes elastomeric material (“rubber” as described in at least paragraph [0021]).
	It would have been obvious to one having ordinary skill in the art to have modified the track system of Statkevich by forming its track to include elastomeric material, such as taught by Katayama, to provide desired and predictable physical and material properties such as good flexibility and durability.

7.	Claims 22, 26, 28, 29 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanzler et al. (US 2003/0089534 A1; hereinafter “Kanzler”) in view of Katayama.
	Regarding claims 22, 26, 28 and 29, Kanzler discloses a wheel 3 for a track system for a vehicle, the track system comprising a track 2 configured to be disposed around a plurality of wheels that includes the wheel (Fig. 4), the track including material to flex about the wheels (evident from Fig. 4), the track comprising a ground-engaging outer surface configured to engage a ground and an inner surface opposite to the ground-engaging outer surface (Fig. 4), the wheel comprising a sensor 15 configured to sense an interaction between the wheel and the track (speed of tumbler as the tumbler drives the track), wherein the sensor is configured to cause issuance of a signal processable by a processing apparatus S to perform an action (brake function) related to controlling the vehicle (paragraph [0030]), wherein the action related to controlling the vehicle is an action controlling the track system (braking function), and wherein: the wheel is a drive wheel 3 configured to drive the track; and the action controlling the track system is an action controlling the drive wheel (braking of the drive wheel).  
3, 3; and a track 2 disposed around the wheels (Fig. 4), the track including material to flex about the wheels (evident from Fig. 4), the track comprising a ground-engaging outer surface configured to engage a ground and an inner surface opposite to the ground-engaging outer surface (Fig. 4); wherein the track system comprises a sensor 15 configured to sense a physical characteristic (speed of tumbler as the tumbler drives the track) dependent on contact between the track and the wheels.  
	Although Kanzler clearly shows its track 2 including material to flex about the wheels in the Figure, Kanzler fails to expressly disclose its track including elastomeric material.
	Katayama, however, teaches a track system in which the track 2 includes elastomeric material (“rubber” as described in at least paragraph [0021]).
	It would have been obvious to one having ordinary skill in the art to have modified the track system of Kanzler by forming its track to include elastomeric material, such as taught by Katayama, to provide desired and predictable physical and material properties such as good flexibility and durability.

8.	Claims 22, 24 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katayama in view of Statkevich.
Katayama discloses a wheel 5 for a track system for a vehicle (paragraphs [0001-0002]), the track system comprising a track 2 configured to be disposed around a plurality of wheels that include the wheel (paragraph [0002]), the track including elastomeric material (“rubber” as described in at least paragraph [0021]) to flex about the wheels (paragraph [0021]), the track comprising a ground-engaging outer surface configured to engage a ground and an inner surface 5 configured to drive the track, and wherein: the track comprises a plurality of drive lugs 4 projecting from the inner surface of the track to engage the drive wheel (paragraphs [0021], [0023] and [0024]; Fig. 2A), and the drive wheel comprises a plurality of drive members 5b spaced apart in a circumferential direction of the drive wheel to engage the drive lugs of the track (Fig. 2A).
Regarding claim 22, Katayama fails to disclose its wheel comprises a sensor configured to sense an interaction between the sprocket and the track.
As noted above in section 6, Statkevich teaches a sprocket 6, 7 that includes a sensor 14, 15 configured to sense an interaction (rotational speed of sprockets 6, 7 as the sprockets drive the track) between the sprocket and the track 2.
It would have been obvious to one having ordinary skill in the art to have modified the sprocket of Katayama by including a sensor configured to sense an interaction between the sprocket and the track, such as taught by Statkevich, to improve the tractive properties of the track.
Regarding claim 32, Katayama, as modified by Statkevich, fail to expressly disclose the sensor being disposed in a given one of the drive members of the drive wheel.
Nonetheless, it would have been obvious for one of ordinary skill in the art to try to position the rotational speed sensor of the drive wheel in a given one of the drive members as there is a finite number of potential locations for the placement of sprocket rotational speed sensor that one of ordinary skill in the art could have pursued with a reasonable expectation of success for allowing the sensor to be adequately protected and function as intended.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

10.	Claims 2-8 and 12-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-32 of U.S. Patent No. 8,985,250 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13-32 of U.S. Patent No. 8,985,250 B1 fully encompasses the subject matter of claims 2-8 and 12-35 of the instant application with the exception of the track including elastomeric material to flex about the wheels.  Katayama, however, teaches a track 2 including elastomeric material (“rubber” as described in at least paragraph [0021]) to flex about the wheels (paragraph [0021]).  It would have been obvious to one having ordinary skill in the art to have modified claims 13-32 of U.S. Patent No. 8,985,250 B1 by forming the track to include elastomeric material to flex about the wheels, such as taught by Katayama, to provide desired and predictable physical and material properties such as good flexibility and durability.

11.	Claims 2 and 6-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,328,982 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-27 of U.S. Patent No. 10,328,982 B2 fully encompasses the subject matter of claims 2 and 6-34 of the instant application with the exception of the track including elastomeric material to flex about the 2 including elastomeric material (“rubber” as described in at least paragraph [0021]) to flex about the wheels (paragraph [0021]).  It would have been obvious to one having ordinary skill in the art to have modified claims 1-27 of U.S. Patent No. 10,328,982 B2 by forming the track to include elastomeric material to flex about the wheels, such as taught by Katayama, to provide desired and predictable physical and material properties such as good flexibility and durability.

12.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 9,975,554 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4 and 6 of U.S. Patent No. 9,975,554 B2 fully encompasses the subject matter of claim 2 of the instant application with the exception of the track including elastomeric material to flex about the wheels.  Katayama, however, teaches a track 2 including elastomeric material (“rubber” as described in at least paragraph [0021]) to flex about the wheels (paragraph [0021]).  It would have been obvious to one having ordinary skill in the art to have modified claims 1, 4 and 6 of U.S. Patent No. 9,975,554 B2 by forming the track to include elastomeric material to flex about the wheels, such as taught by Katayama, to provide desired and predictable physical and material properties such as good flexibility and durability.

13.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 9 of U.S. Patent No. 10,933,877 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 9 of U.S. .

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Kip T Kotter/Primary Examiner, Art Unit 3617